Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 15 March 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Newport March the 15th 1781
                  
                  I have received your Excellency’s Letter of the 11th instant.  The report mentioning the number of ships in the British fleet, seems to me to be accurate and confirmed by the correspondance of M—— T—— and by the prisoners arrived on board a flag: they have 7. ships of the line 2. 50 gun ships and 4. 44 gun ships with some frigates.  The Troops for the embarkation according to M—— T—— is only of 2000 men, and he mentioned the regiments employed in it.  I believe that their destination is for Willmington, tho’ they say it themselves; my reason for it, is that there are Dragoons and horses embarked, and it seems difficult to render them useful in Virginia, unless for the expedition on the Delaware that had been talked of: But Your Excellency can judge better than I, if their projects be possible or not.
                  In my instructions, mention is made of six millions of French Livres, which your Excellency may draw on France; to supply to the needs and cloathing of the American Army; But there is no doubt that the Chevalier de La Luzerne has commission to announce to your Excellency that pecuniary succour, in an official letter.
                  I wait with impatience for your Excellency’s answer to my Letter of the 8th, about the rendevous for the conference that Mr le Cte de Barras and I desire to have with your Excellency.  Mr le Cte de Barras has wrote Likewise to your Excellency to inform you of his arrival. I am with respect and personal attachment Sir, Your Excellency’s Most obedient humble servent
                  
                     le Cte de Rochambeau
                     
                  
               